Judgment of conviction reversed upon the law and a new trial granted, because of error in the reception of People’s Exhibit 4, in the absence of proof that it contained a statement of all the insured property (People v. Kelly, 11 App. Div. 495; appeal dismissed, 153 N. Y. 651), in the refusal at folios 544 to 546 to unequivocally charge as requested, that Exhibit 4 was no evidence of over-insurance, and in the admission of evidence relating to moneys owed by the defendant’s firm to local tradesmen. (People v. Smith, 162 N. Y. 520, 528.) Lazansky, P. J., Rich, Hagarty, Carswell and Seudder, JJ., concur; Lazansky, P. J., and Rich, J., concur on the further ground that the evidence failed to establish the guilt of the defendant beyond a reasonable doubt.